OFFICE OFTHEATIORNEY                  GENERALOFreXAt3


                                                                                     .




Hofiorablo@orgo          15'.
                            COX
3to:e l%alth QfflDer
AuotLn, Tsxaa

hur    film                          ~Q;rlnhi la. wQ44
                                      Her L&y publlo health numes, as-
                                           l5tgAuuto?pims sro3 unltsd
                                           stubs Fubllo     Health &mica
                                           and,pal& by the ulllt0d states
                                           iUbli0 &a&h      &Wyico for 8W-
                                           vice in Qr~ooae urea8
                                           On ;UblfC h8Clt.bnuTB1~=:%
                                           YitiB8 hi the80 Wea8 without
                                           obt.nir,lc&  a lLce%a tc ;rac-
                                           t1oc &WlAg      lr,Tsraarr
                                                                    proYlaQd
                                           t::asenurm8     have shown,thsm-
                                           ssl~es to bo m&tared       nurses
                                           allable for listing 00 the
                                           Clril Sanioe r&mrdr of tho
                                           fedoml goTrrnMAt?




               'The Pa?iC a-n&or:             ot health 8e?Yiaoe
       in    defense    aran     ,4-i&& EsOe88itakd        8mh%         rroti-
       yities OA :he p.?rtai the Publie Health Serrlce~
       tC 38Si8t tho TZioU8  8tfit88, fn line With
       tbld   policy      tho    Publlo   Heeltab     SarPiOo     bn8    al)-
       alg33U     to   Tara
                       asrtdn &octorr 0nd nur8b8.
       thrwgh owrtt48y of the Ssnio8, ~l~oatlun&a~
       the Oireetion of the Btato Hea.lthOfticer .but
       the8e $ndiY~duti8Crb ~seleotsb                  by tkm t?nh.
       Stat@8 mbllc            H8alth    Senfcb   iroSa oiril 8orTioe
       rollt aab 0re             k(L d.iXOOtl~  fZ’WS fU&@ti    StiM~8           .
       tar    their    8U nr    00,  en6 thulr    8btiCN   lenst b.
       aoztai~ero~or a tomgorary abaraotar  rho                          ouch
       cur8a8 are ell&blr for tXtti8sSrt5 other                          aroaa .
       OS nse& at any tine.  o&3 #UDh tHUX8tOr                      &#
       0QlWrr.d.
Honor&b16 06Orga Ti. Cox, Page I:



            ~WlICal    DsfIoer8    arrI&d     to   thi8 ,Statr
     troa the U. 8. Publlo Health Sorvlee ara not
     required to obtain a 1Iceosr to praotleo In
     Tax38 nlnor thlr autter 8euaa adoguatsly cover-
     od by the Stat. law. EiovIYW, the Stat8 Sootird
     Of b'U8e -h4r8                    AUr8.S 80 8#-
                        hU6 illfOl'itl46
     Ui&‘aad that they murt be 1iOMi8d ik Tema.
     Thir wwku a 8erious harlrhlp   rim?, these
     aUI'8oL1km assigned OA 8n 4Ki18r~OAC)-bfi8Iahad
     may be tmnsterred frsquettly.     . . ,*

            TiMa 71, Ch6ptOr 7, Of the ikIae6 clYf1 stEtUtC8
ot 1926, presorlbes the r&WJuilWWDt8 for a -moon deelring
to praatiaa   t8 a 'grsiduats osrtliled re&stored nur8V       ln
Texas. On9 of the require2anir I6 the *pent           ct a foe af
sittebn dolbr6    to the State Eoard oi mm         k1~138r8~
(Artlcl, (319)    BerIde   jlS)‘li34At of the 038 Dafd person 3!uSt
pass an amninatlon    preacribsd      by the Board (Article 4ZlQ)
or hold *a reglrtratlen aertlricatr 86 a ;ro-t4sa1onal nurd
frm another State whom requlroLc;lts art sqilal tz those
Of 'hXLL8.* (&tlols &El)

            Am010     776,   0s the POE&    Code Or i9zS I6 8.6 SOi-
lowu :

           *t;D jM:103    &all fraotlca ZulrSI~ se cr
     ol8IaIng,to be a graduate oertiiid regicstar-
     od nur80 without 6 iiCUn3e cr p4rdt trOZ the
     State Bomd of Wrre r%a!A.nor6, rklch lfeews
     Or peXidt It&B11 h4VO bran rs&Stc:-ed With thr
     county OlWk       Of the CDWlty in vihichhe Or rho
     reridsr    within l p a r lo d of thirty dap.
     WhD htXl r@Odtd       hi8 Q;P h.r liCCtL8e
     accordlag to law &hell be styled a
     ad nurm     1 snci no other .serson shall csaum
     auoh~tltfs     iiruse th ubbrarlcticm     '9 . I:.’ Or
     any other to:$ndioats t&t ha Dr ahe Ik c
     yaOu8te     oortiflsci rsGIstc,-ed numo: and my
     pOl'8OA Yiolatiq;     any jX'O-?iSiOQOf thle artI
     or rhc Ihal mke        uny f418e re?re34At%tiC%3
     tD 8tifd board in a>plyI~        for a liCenO sball
     be ilned aot leas than ttwitp-Zivs nor 9ore
     thawtko ha~drud an3 fifty dollnrs.'

            Artlals 45E.a axmgta ca&ln   penona tqa thr~re-
qulrumntr    of eald Chapter 7 In tha follting  lM6UaEeI
no.?orcrble 0t3Or60   N.   COx,   h&O   3




           'This law ehall not be con6trued to'apsly
      to the gretultou~  ourslng OS the slak by
      frisnd8, ncr any ~;erBOn nUr815& the edak for
      hire who does not 15 any way aeeume or    rofesa
      to praotloe as a graduste certIrle6 re 6f stared
      IlUFtS..*

          Article 799 of the Penal Code of 19Zb, in like::.
lmguage,  exes~ts~tha sam persons Zroz the panal~provI6lon6
hLOV4 quoted.

           :ie have been ONlly lnformod by you thr.t the ;ub-
UC health mmas      rerarrud to by yr&ir. the letter vated
above do not a66tme or profess to preatlce in Tern8 a8 mid-
uate certified reglsterad nuraesi that they periom pre-
ve?;tIre servicas ozly; thr:t they hold thenoelvea out 6lqly
&6 "';;ublicHealth Nur606"; and that they use oeithcr the
title TiaZlatered !;urean nor the ibitiale *R. N."-

           Under t&e faats stated, it Is our opinion that
thb second era::~tIon Frovlted in Article CC28 of the Civil
3totuta.q end Article 777 or the Pczal code applies to ?ub-
llc health jurors al;ployed          by the WItad States
                            and :ge.Id
Fublla lioalth service and by t&t 3arvioe asslg~ed to‘work
In defense areas in 'Isme under tha direction of the State
Helth Clffiaerlend thetiforo tW&t such nurse6 are sot
required to Obtalc a St&e llcanm to praotice nursfne; III
Terns.
                .
                                        Tours very truly